DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       
Response to Amendments
Applicant’s arguments filed on July 1, 2021 have been entered.

Response to Arguments
Applicant’s arguments filed on July 1, 2021 have been fully considered but not persuasive. 

Applicant’s first argument: 
The Examiner argues that Tang discloses first and second smart phones paired with first and second smart contact lenses and representing the first and second devices, respectively. However, Tang does not disclose that the server (representing the claimed master device) receives the first and second video content from the first and second smart phones (representing the claimed first and second devices), respectively, as will be discussed infra.. In addition, even if Tang discloses that the server receives the first and second video content from the first and second smart phones, respectively, it is not obvious to modify Ekambaram to include having the server receives the first and second video content from the first and second smart phones, respectively, as will be discussed infra..

Examiner’s response to applicant’s first argument:
Examiner respectfully disagrees. Applicant argues Tang does not disclose that the server (representing the claimed master device) receives the first and second video content from the ([0023]  The wearable devices of all participating users collect and provide images/videos of the grid cells that are visible to them)([0015]  collaborative scene sharing in which images/video of a scene from multiple vantage points, some of which may include partial obstructions from view of the full scene, are stitched together to provide an aggregated view of the scene to the viewers.){ ([0024] the collection/aggregation from the wearable devices of the image/video portions of unobstructed cells could be performed by one or more centralized servers,  the distribution of image/video portions is controlled by a central server, or provided to one or more peer wearable devices,). Examiner interpreted centralized server or servers as Master device, and Tang teaches first device paired with a first set of smart contact lenses {pairing devices with smart contact lenses} ([0028] Fig. 3 smart glasses is paired with smart phone). 



Applicant’s second argument: 
An example of why claims 1, 9 and 13 are not unpatentable over Ekambaram in view of Tang is that Ekambaram in view of Tang does not teach or suggest the feature: “receiving, by the master device, a first video content of a presentation from a first device paired with a first set of smart contact lenses comprising one or more first video cameras that captured the first video content of the presentation during the presentation, wherein the first set of smart contact lenses is worn by a first participant of the participants during the presentation, wherein the first set of contact lenses comprises the one or more 
In response, Applicant asserts that the preceding argument by the Examiner does not identify a disclosure in Ekambaram in view of Tang that the server (representing the claimed master device) receives the first and second video content from the first and second smart phones (representing the claimed first and second devices), respectively.
In response, Applicant asserts that the preceding argument by the Examiner alleges that, in Ekambaram, the video images are transferred directly from the wearable devices to the master device of a server, which is not what is claimed. What is claimed is that the video images are transferred from the wearable devices to the first and second devices, after which the video images are transferred from the first and second devices to the master device.

Examiner’s response to applicant’s second argument:
Examiner respectfully disagrees. Applicant argues that Ekambaram in view of Tang do not teach the limitations in claim 1 “receiving ….” Without providing details in the claim, however as presented below the cited references teach this subject matter and they are both in the field of endeavor based on the language of claim and the specification of the current application. Ekambaram teaches receiving, by the master device, a first video content of a presentation from a comprising one or more first video cameras that captured the first video content of the presentation during the presentation ([0031] The server collects the video portions from each of the wearable devices and dynamically constructs a complete view of the scene) ([0023] The wearable devices of all participating users collect and provide images/videos of the grid cells that are visible to them.)([0056, 0058, 0053]) , wherein the first set of smart contact lenses is worn by a first participant of the participants during the presentation ([0050] These aspects can be generalized to any desired target screen, presentation, live event, or scene generally.), wherein the first set of contact lenses comprises the one or more first video cameras, one or more first transmitters, a first storage component, and one or more first display components ([0063-0070] Fig. 5, Fig. 6, element 608 {camera}, storage, database, network adapter, display),, and wherein the first video content of the presentation was transmitted by the one or more antennas in the first set of contact lenses from the first storage component in the first set of contact lenses to the first device after the first video content of the presentation was captured during the presentation by the one or more first video cameras in the first set of contact lenses and stored in the first storage component in the first set of contact lenses ([0029, 0041, ] Video portions obtained from the various wearable device may be obtained from different angles)([0041] A video portion, obtained from a student at the right side of the room) ([0071] Fig. 6 Housing 610 can also include other electronic components, such as electronic circuitry, including processor(s), memory, and/or communications devices,); 
Ekambaram  further teaches receiving, by the master device, a second video content of a presentation from a comprising one or more second video cameras that captured the second video content of the presentation during the presentation ([0031] The server collects the video portions from each of the wearable devices and dynamically constructs a complete view of the scene) ([0023]  The wearable devices of all participating users collect and provide images/videos of the grid cells that are visible to them.)([0056, 0058, 0053]), wherein the second set of smart contact lenses is worn by a second participant of the participants during the presentation ([0050] These aspects can be generalized to any desired target screen, presentation, live event, or scene generally.), wherein the second set of contact lenses comprises the one or more second video cameras, one or more second transmitters, a second storage component, and one or more second display components  ([0063-0070] Fig. 5, Fig. 6, element 608 {camera}, storage, database, network adapter, display),  and wherein the second video content of the presentation was transmitted by the one or more antennas in the second set of contact lenses from the second storage component in the second set of contact lenses to the second device after the second video content of the presentation was captured during the presentation by the one or more second video cameras in the second set of contact lenses and stored in the second storage component in the second set of contact lenses ([0029, 0041, ] Video portions obtained from the various wearable device may be obtained from different angles) ([0027] the remote server(s) can determine which cells of the grid are obstructed versus which cells are not obstructed)([0071 Fig. 6 Housing 610 can also include other electronic components, such as electronic circuitry, including processor(s), memory, and/or communications devices,]); wherein the first device, the second device, and the third device are each a hardware device and are different devices ([0014] Fig. 1 group of individuals 102a, 102b, 102c and more)([0015]  respective wearable device of each viewer/student)([0020-0021] first student, second student). 
Tang in view of Ekambaram teaches Tang teaches first device paired with a first set of smart contact lenses ([0028] Fig. 3 smart glasses is paired with smart phone), wherein said receiving the first video content of the presentation from the first device occurred after the one or more first transmitters in the first set of contact lenses transmitted the first video content of the presentation from the first storage component in the first set of contact lenses to the first device ([0029] The video file may be transmitted between the smart glasses and the smart phone using any wireless or wired manners,), second device paired with a second set of smart contact lenses  ([0028] Fig. 3 smart glasses is paired with smart phone), and wherein said receiving the second video content of the presentation from the second device occurred after the one or more second transmitters in the second set of contact lenses transmitted the second video content of the presentation from the second storage component in the second set of contact lenses to the second device ([0029] The video file may be transmitted between the smart glasses and the smart phone using any wireless or wired manners,).
Applicant argues that Ekambaram in view of Tang that the server (representing the claimed master device) receives the first and second video content from the first and second smart phones, however the claim language never mentioned smart phones, it only mentioned the first and second device. Examiner interprets first and second device as the broadest reasonable interpretation as mentioned in the cited references. 
Tang in in view of Ekambaram teaches the subject matter of smart contact lenses pairing with a device (examiner can interpret the smart phone is a device). 


Applicant’s third argument: 
In addition with respect to claims 2 and 19, Ekambaram in view of Tang does not disclose the feature: “wherein the first and the second set of parameters comprise: a number of the participants” in combination with “in response to a determination that the first and the second set of parameters fail to exceed a threshold” from claim 1.

Examiner’s response to applicant’s third argument:
Examiner respectfully disagrees. Applicant argues Ekambaram in view of Tang does not teach “wherein the first and the second set of parameters comprise: a number of the participants” without providing details, however as presented below Ekambaram further teaches wherein the first and the second set of parameters are selected from the group consisting of: a number of the participants ([0047] minimize a total number of students needed to obtain an unobstructed view of every cell,)([0014] group of individuals)([0018] different angles)([0014] different locations of students {participants})([0014] right side of board, left side of board).
Ekambaram further teaches in response to a determination that the first and the second set of parameters fail to exceed a threshold ([0016] Because non-visible area(s) of a scene vary from one viewer to another, aspects described herein advantageously provide a personalized view of the scene for each viewer by, in part, determining which portions are being obstructed {fail to exceed a threshold which is a full view of the presentation} from a viewer's view and filling-in those portions with content acquired from other viewer(s) who have a view of the portions)([0019]  identifying obstructed {failing to exceed a threshold} and unobstructed grid cells from different vantage points of the scene, )

Applicant’s fourth argument: 


Examiner’s response to applicant’s fourth argument:
Examiner respectfully disagrees. Applicant argues that Ekambaram in view of Tang does not disclose the feature: “wherein the first and the second set of parameters include a viewing angle associated with a view of the presentation of each of the participants” in combination with “in response to a determination that the first and the second set of parameters fail to exceed a threshold” from claim 1 without providing additional details in the claim language, however as presented the primary reference teaches this subject matter Ekambaram further teaches wherein the first and the second set of parameters include a viewing angle associated with a view of the presentation of each of the participants ([0018] different angles)([0014] different locations of students {participants})([0014] right side of board, left side of board)

Applicant’s fifth argument: 
In addition with respect to claims 6, Ekambaram and Tang in view of Kaheel does not disclose the feature: “transmitting a request to a user to prompt a third participant of the participants to confirm the first and the second set of parameters as failing to exceed the threshold”. In response, Applicant asserts the preceding content in Kaheel does not disclose that the information received by the alleged third participant (i.e., a user) is a prompt to confirm the first and the second set of parameters as failing to exceed the threshold.
Examiner’s response to applicant’s fifth argument:
Examiner respectfully disagrees. Applicant argues that claim 6 subject matter is not disclosed by the cited references without providing additional details, however as presented here Ekambaram teaches to confirm the first and the second set of parameters as failing to exceed the threshold ([0016] determining which portions are being obstructed {fail to exceed a threshold which is a full view of the presentation} from a viewer's view and filling-in those portions with content acquired from other viewer(s) who have a view of the portions)([0019]  identifying obstructed {failing to exceed a threshold} and unobstructed grid cells from different vantage points of the scene), and Kaheel teaches transmitting a request to a user to prompt the third user ([0033-0039] Fig. 4 the casting director {a user} 401 receives input from moderators 406 {participant} as well as receiving control information from the video casting engine 403 and receiving information from the content analysis engine 402). 

Applicant’s sixth argument: 
In addition with respect to claims 16, Ekambaram and Tang in view of Hegde does not disclose the feature: “detecting, by the master device, a seating arrangement of each participant based on the viewing angle”. In response, Applicant asserts the preceding content in Hegle does not disclose that the seating arrangement of each participant based on the viewing angle.

Examiner’s response to applicant’s sixth argument:
Examiner respectfully disagrees. Applicant argues that claim 16 is not disclosed by Hedge without providing additional detail, however as presented here Hedge teaches this subject matter, Hegde teaches teach detecting a seating arrangement of each participant based on the viewing angle ([0034] The device location calibrator 206 {master device} analyzes the location of each device, such as each camera 120, in order to determine spatial relationships {seating arrangement} of the participants)([0037] spatial arrangement is often similar or the same as the seating arrangement of the conference)

Applicant’s seventh argument: 
In addition with respect to claims 18, Ekambaram, Tang, in view of Kaheel and further in view of Howell does not disclose the feature: “transmitting, by the master device, a request to a user to prompt a third participant of the participants to confirm the first and the second set of parameters as failing to exceed the threshold, wherein the third participant is a speaker of the presentation”. In response, Applicant asserts the preceding content in Kaheel does not disclose that the alleged participant (i.e., casting director) receives a prompt to confirm the first and the second set of parameters fail to exceed the threshold. 

Examiner’s response to applicant’s seventh argument:
Examiner respectfully disagrees. Applicant argues that claim 18 is not disclosed by the cited references without providing additional details, however as presented here Ekambaram teaches to confirm the first and the second set of parameters as failing to exceed the threshold ([0016] determining which portions are being obstructed {fail to exceed a threshold which is a full view of the presentation} from a viewer's view and filling-in those portions with content acquired from other viewer(s) who have a view of the portions)([0019]  identifying obstructed {failing to exceed a threshold} and unobstructed grid cells from different vantage points of the scene), and Kaheel teaches transmitting by a master device a request to a user to prompt a third participant pf the particpants ([0033-0039] Fig. 4 the casting director {third participant} 401 receives input from moderators 406 {moderator and video streaming engine are the master device} as well as receiving control information from the video casting engine 403 and receiving information from the content analysis engine 402),  and Howell teaches wherein the third particpant is a speaker of the presentation ([Col. 3 Lines 22-45] Fig. 1 and Fig. 2 the director controller 22 includes an interconnected control section 24 and a video display section 26 arranged to control the distribution of generated audio and video information signals among the sites 121 -12n selectively in accordance with command signals fed to the control section 24 by a teacher, moderator, or lecturer, hereinafter sometimes referred to as a podium speaker). 


Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321‐ 22, 13 USPQ2d 1320, 1321‐22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel‐Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 4-5, 8-13, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being un-patentable over Ekambaram et al (”Ekambaram”, US 20170199377 A1) hereinafter Ekambaram, in view of Tang et al. (“Tang”, US 20160293210 A1) hereinafter Tang. 

Regarding claim 1, Ekambaram teaches a computer program product, comprising one or more computer-readable hardware storage devices having computer-readable program code stored therein, the computer- readable program code containing instructions executable by one or more processors of a master device ([0024] the collection/aggregation from the wearable devices of the image/video portions of unobstructed cells could be performed by one or more centralized servers,  the distribution of image/video portions is controlled by a central server, or provided to one or more peer wearable devices,) to implement a method for collaborative conferencing  between participants wearing smart contact lenses  said master device comprising the one or more processor and the one or more computer-readable hardware storage devices ([0023]  The wearable devices of all participating users collect and provide images/videos of the grid cells that are visible to them)([0015]  collaborative scene sharing in which images/video of a scene from multiple vantage points, some of which may include partial obstructions from view of the full scene, are stitched together to provide an aggregated view of the scene to the viewers.){it is well known for an ordinary skilled in the art that servers would have processors, storages and hardware}, said method comprising: 
receiving, by the master device, a first video content of a presentation from a comprising one or more first video cameras that captured the first video content of the ([0031] The server collects the video portions from each of the wearable devices and dynamically constructs a complete view of the scene) ([0023] The wearable devices of all participating users collect and provide images/videos of the grid cells that are visible to them.)([0056, 0058, 0053]) , wherein the first set of smart contact lenses is worn by a first participant of the participants during the presentation ([0050] These aspects can be generalized to any desired target screen, presentation, live event, or scene generally.), wherein the first set of contact lenses comprises the one or more first video cameras, one or more first transmitters, a first storage component, and one or more first display components ([0063-0070] Fig. 5, Fig. 6, element 608 {camera}, storage, database, network adapter, display),, and wherein the first video content of the presentation was transmitted by the one or more antennas in the first set of contact lenses from the first storage component in the first set of contact lenses to the first device after the first video content of the presentation was captured during the presentation by the one or more first video cameras in the first set of contact lenses and stored in the first storage component in the first set of contact lenses ([0029, 0041, ] Video portions obtained from the various wearable device may be obtained from different angles)([0041] A video portion, obtained from a student at the right side of the room) ([0071] Fig. 6 Housing 610 can also include other electronic components, such as electronic circuitry, including processor(s), memory, and/or communications devices,); 
receiving, by the master device, a second video content of a presentation from a comprising one or more second video cameras that captured the second video content of the presentation during the presentation ([0031] The server collects the video portions from each of the wearable devices and dynamically constructs a complete view of the scene) ([0023]  The wearable devices of all participating users collect and provide images/videos of the grid cells that are visible to them.)([0056, 0058, 0053]), wherein the second set of smart contact lenses is worn by a second participant of the participants ([0050] These aspects can be generalized to any desired target screen, presentation, live event, or scene generally.), wherein the second set of contact lenses comprises the one or more second video cameras, one or more second transmitters, a second storage component, and one or more second display components  ([0063-0070] Fig. 5, Fig. 6, element 608 {camera}, storage, database, network adapter, display),  and wherein the second video content of the presentation was transmitted by the one or more antennas in the second set of contact lenses from the second storage component in the second set of contact lenses to the second device after the second video content of the presentation was captured during the presentation by the one or more second video cameras in the second set of contact lenses and stored in the second storage component in the second set of contact lenses ([0029, 0041, ] Video portions obtained from the various wearable device may be obtained from different angles) ([0027] the remote server(s) can determine which cells of the grid are obstructed versus which cells are not obstructed)([0071 Fig. 6 Housing 610 can also include other electronic components, such as electronic circuitry, including processor(s), memory, and/or communications devices,]); wherein the first device, the second device, and the third device are each a hardware device and are different devices ([0014] Fig. 1 group of individuals 102a, 102b, 102c and more)([0015]  respective wearable device of each viewer/student)([0020-0021] first student, second student). 
analyzing by the master device, the first video content to identify a first set of parameters ([0043] a server checks whether video portions depicting an unobstructed view to that portion of the scene are available)([0027] the remote server(s) can determine which cells of the grid are obstructed versus which cells are not obstructed.) ([0047] minimize a total number of students needed to obtain an unobstructed view of every cell,)([0014] group of individuals). 
analyzing by the master device, the second video content to identify a second set of parameters ([0043] a server checks whether video portions depicting an unobstructed view to that portion of the scene are available.) ([0047] minimize a total number of students needed to obtain an unobstructed view of every cell,)([0014] group of individuals). 
in response to a determination that the first and the second set of parameters fail to exceed a threshold ([0016] Because non-visible area(s) of a scene vary from one viewer to another, aspects described herein advantageously provide a personalized view of the scene for each viewer by, in part, determining which portions are being obstructed {fail to exceed a threshold which is a full view of the presentation} from a viewer's view and filling-in those portions with content acquired from other viewer(s) who have a view of the portions)([0019]  identifying obstructed {failing to exceed a threshold} and unobstructed grid cells from different vantage points of the scene, )
combining, by the master device, the first video content and the second video content to create a third video content ([0024] such as server(s) preforming aggregation, or other wearable devices. In this regard, the collection/aggregation from the wearable devices of the image/video portions of unobstructed cells could be performed by one or more centralized servers)([0026] Fig. 3 various wearable devices provide video portions to remote server(s) that then build an aggregated view for a wearable device and provide the aggregated view to the wearable device.), and 
transmitting, by the master device, the third video content to the first and the second set of contact lenses for display by the one or more first display components in the first set of contact lenses and for display by the one or more second display components in the second set of contact lenses ([0026] Fig. 3 various wearable devices provide video portions to remote server(s) that then build an aggregated view for a wearable device and provide the aggregated view to the wearable device.)([0029] a complete aggregated view is being pushed to a user and displayed fully on a display,. Video portions obtained from the various wearable device may be obtained from different angles, so the video portions may be processed to reduce or eliminate skew and normalize them to a common vantage point for the complete view.)([0029] complete aggregated view is being pushed to a user and displayed fully on a display)([0031] The server also pushes to each wearable device the appropriate video portions corresponding to the obstructed cells for that device)

Ekambaram does not explicitly teach first device paired with a first set of smart contact lenses, wherein said receiving the first video content of the presentation from the first device occurred after the one or more first transmitters in the first set of contact lenses transmitted the first video content of the presentation from the first storage component in the first set of contact lenses to the first device, second device paired with a second set of smart contact lenses, and wherein said receiving the second video content of the presentation from the second device occurred after the one or more second transmitters in the second set of contact lenses transmitted the second video content of the presentation from the second storage component in the second set of contact lenses to the second device, however
Tang teaches first device paired with a first set of smart contact lenses ([0028] Fig. 3 smart glasses is paired with smart phone), 
wherein said receiving the first video content of the presentation from the first device occurred after the one or more first transmitters in the first set of contact lenses transmitted the first video content of the presentation from the first storage component in the first set of contact lenses to the first device ([0029] The video file may be transmitted between the smart glasses and the smart phone using any wireless or wired manners,), 
second device paired with a second set of smart contact lenses  ([0028] Fig. 3 smart glasses is paired with smart phone),, 
([0029] The video file may be transmitted between the smart glasses and the smart phone using any wireless or wired manners,).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ekambaram in view of Tang in order to pair smart glasses to a smart phone and transmit the video between the two devices because it would utilize the smart contact lenses hardware features of the wearable devices to facilitate participants’ tasks more efficiently. 

Regarding claim 2, Ekambaram and Tang teach the computer program product of claim 1.
Ekambaram further teaches wherein the first and the second set of parameters are selected from the group consisting of: a number of the participants ([0047] minimize a total number of students needed to obtain an unobstructed view of every cell,)([0014] group of individuals)([0018] different angles)([0014] different locations of students {participants})([0014] right side of board, left side of board).

Regarding claim 4, Ekambaram and Tang teach the computer program product of claim 1.  
Ekambaram further teaches wherein the first video content is captured within a line of sight of the first participant, and wherein the second video content is captured within a line of ([0029] Fig. 3  Video portions obtained from the various wearable device may be obtained from different angles, views 312 a, 312 b and 312 c depicted in FIGS. 2A-2C, respectively, are aggregated into an aggregated view 314)([0041] Because grid cells are being received from students at various positions).

Regarding claim 5, Ekambaram and Tang teach the computer program product of claim 1.
Ekambaram further teaches wherein the participants are co-located ([0014]  students in a classroom)([0014] students 102B are co-located as in Fig. 1).

Regarding claim 8, Ekambaram and Tang teach the computer program product of claim 1.
Ekambaram further teaches wherein the presentation is associated with a collaborative video conference ([0015] provide collaborative scene sharing in which images/video of a scene from multiple vantage points) 

Regarding claim 9, claim 9 can be rejected with the same reasoning as claim 1.

Regarding claim 10, Ekambaram and Tang teach the computer system of claim 9.
Ekambaram further teaches wherein the first set of smart contact lenses comprises: a first lens component configured to be worn on an eyeball of the first participant, and ([0069-0070] Fig. 6 camera, lenses in the wearable device).
([0069-0070] Fig. 6 camera, lenses in the wearable device).


Regarding claim 11, Ekambaram and Tang teach the computer system of claim 10, 
Ekambaram further teaches a sensor component configured to capture the first video content of the presentation ([0069-0071] proximity sensors, light sensors); 
a first display component configured to display the third video content ([0069-0071] Fig. 6 The device includes a display 602, camera 608 ).
wherein the second lens component comprises: a second sensor ([0069-0071] proximity sensors, light sensors, camera 608) component configured to capture the second video content of the presentation; and a second display component configured to display the third video content ([0069-0071] Fig. 6 The device includes a display 602, camera 608 ).

Regarding claim 12, Ekambaram and Tang teach the computer system of claim 9.
Ekambaram  further teaches a first storage component configured to store the first video content ([0071] Fig. 6 Housing 610 can also include other electronic components, such as electronic circuitry, including processor(s), memory, and/or communications devices, such as cellular, short-range wireless (e.g. Bluetooth), or WiFi circuitry for connection to remote devices)
A first transmission component configured to transmit the first or the second video content to a conferencing application of the first device ([0071] Fig. 6 Housing 610 can also include other electronic components, such as electronic circuitry, including processor(s), memory, and/or communications devices, such as cellular, short-range wireless (e.g. Bluetooth), or WiFi circuitry for connection to remote devices)

Wherein the second set of smart contact lenses comprises a second storage component configured to store the second video content ([0071] Fig. 6 Housing 610 can also include other electronic components, such as electronic circuitry, including processor(s), memory, and/or communications devices, such as cellular, short-range wireless (e.g. Bluetooth), or WiFi circuitry for connection to remote devices)
A second transmission component configured to transmit the second video content to a conferencing application of the second device ([0071] Fig. 6 Housing 610 can also include other electronic components, such as electronic circuitry, including processor(s), memory, and/or communications devices, such as cellular, short-range wireless (e.g. Bluetooth), or WiFi circuitry for connection to remote devices)

Regarding claim 13, claim 13 can be rejected with the same reasoning as claim 1.

Regarding claim 15, Ekambaram and Tang teach the method of claim 13. 
Ekambaram further teaches wherein the first and the second set of parameters include a viewing angle associated with a view of the presentation of each of the participants ([0018] different angles)([0014] different locations of students {participants})([0014] right side of board, left side of board)

Regarding claim 17, Ekambaram and Tang teach the method of claim 13.
 does not explicitly teach wherein the first device is paired via Bluetooth with the first set of smart contact lenses, and wherein the second device is paired via Bluetooth with the second set of smart contact lenses, however 
Tang further teaches wherein the first device is paired via Bluetooth with the first set of smart contact lenses, and wherein the second device is paired via Bluetooth with the second set of smart contact lenses ([0029] the smart glasses and the smart phone are paired using any wireless or wired manners, such as Bluetooth).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ekambaram in view of Tang in order to connect the device with the smart contact lenses through Bluetooth because it would utilize easier communication between the two devices and more efficient way to transfer videos and audio between different devices.

Regarding claim 19, claim 19 can be rejected with the same reasoning as claim 2.

Regarding claim 20, Ekambaram and Tang teach the method of claim 13, 
Ekambaram further teaches if the first set of parameters exceed the threshold  transmitting, by the master device, the first video content to the first and the second set of contact lenses for display ([0028][0031] the building of the aggregated views could be handled in a distributed manner, in which a wearable device identifies the video portions that it needs (those for which its view is obstructed) and the video portions for which its view is unobstructed {exceed the threshold}, communicates this to one or more other wearable devices)([0031] The server also pushes to each wearable device the appropriate video portions corresponding to the obstructed cells for that device (i.e. pushes video portions of unobstructed views for those cells to the wearable device to substitute for the obstructed views). The device then has video portions that it can use to fill in over its obstructed cells.),
else if the second set of parameters exceed the threshold  transmitting, by the master device, the second video content to the first and the second set of contact lenses for display ([0028][0031] the building of the aggregated views could be handled in a distributed manner, in which a wearable device identifies the video portions that it needs (those for which its view is obstructed) and the video portions for which its view is unobstructed {exceed the threshold}, communicates this to one or more other wearable devices) ([0031] The server also pushes to each wearable device the appropriate video portions corresponding to the obstructed cells for that device (i.e. pushes video portions of unobstructed views for those cells to the wearable device to substitute for the obstructed views). The device then has video portions that it can use to fill in over its obstructed cells.),,

Claim 3 and 6 are rejected under 35 U.S.C. 103 as being un-patentable over Ekambaram et al (”Ekambaram”, US 20170199377 A1) hereinafter Ekambaram heel, and Tang et al. (“Tang”, US 20160293210 A1) hereinafter Tang, in view of Kaheel et al (“Kaheel”, US 20100214419 A1) hereinafter Kaheel.

Regarding claim 3, Ekambaram and Tang teach the computer program product of claim 1.
Ekambaram teaches transmitting by the master device, the content to the first and the second device ([0026] Fig. 3 various wearable devices provide video portions to remote server(s) that then build an aggregated view for a wearable device and provide the aggregated view to the wearable device.)([0029] a complete aggregated view is being pushed to a user and displayed fully on a display,. Video portions obtained from the various wearable device may be obtained from different angles, so the video portions may be processed to reduce or eliminate skew and normalize them to a common vantage point for the complete view.) ([0024] the collection/aggregation from the wearable devices of the image/video portions of unobstructed cells could be performed by one or more centralized servers,  the distribution of image/video portions is controlled by a central server, or provided to one or more peer wearable devices,).
Ekambaram and Tang do not explicitly teach receiving, by the master device from the first device, first audio content associated with the presentation, receiving, by master device from the second device, second audio content associated with the presentation, combining, by the one or more processors, the first and second audio content into third audio content, the third audio content, however
Kaheel further teaches receiving, by the master device from the first device, first audio content associated with the presentation ([0031] Fig. 4 receives input from a video streaming engine 405 provided in each video capture device 408 as well as from a moderator 406 also provided in each video capture device)([0021-0022][0032] (audio stream is received together with the video stream where the video capture device also has audio capture)(Fig. 1, Fig. 4  streaming users {multiple participants- elements 102in Fig. 1} have video capturing devices to capture video  of the same event {presentation})(Fig. 2, Block 201, identify video streams of the same event, Block 202 obtain contextual information for each video stream)([0029] video device also comprises audio capture capability); 
receiving, by the master device from the second device, second audio content associated with the presentation ([0031] Fig. 4 receives input from a video streaming engine 405 provided in each video capture device 408 as well as from a moderator 406 also provided in each video capture device) ([0021-0022][0032] (audio stream is received together with the video stream where the video capture device also has audio capture)( Fig. 1, Fig. 4  streaming users {multiple participants- elements 102in Fig. 1} have video capturing devices to capture video  of the same event {presentation})(Fig. 2, Block 201, identify video streams of the same event, Block 202 obtain contextual information for each video stream) ([0029] video device also comprises audio capture capability); 
combining, by the master device, the first and second audio content into third audio content ([0030] Fig. 3 the video content and optionally the audio content is processed by a content analysis engine 313 {master device}. The content analysis engine 313 also comprises functionality to form the output video stream and a streaming manager 314 converts the steam into the appropriate format for provisioning to the entities which require to share the video); and 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ekambaram and Tang in view of Kaheel in order to collect audios from different participants and combine them because it would help all participants receiving the same and full combination of video and audio of the presentation so that all participants can have the same rich experience to understand and communicate efficiently in the presentation. 

Regarding claim 6, Ekambaram and Tang teach the computer program product of claim 1.
Ekambaram teaches to confirm the first and the second set of parameters as failing to exceed the threshold ([0016] determining which portions are being obstructed {fail to exceed a threshold which is a full view of the presentation} from a viewer's view and filling-in those portions with content acquired from other viewer(s) who have a view of the portions)([0019]  identifying obstructed {failing to exceed a threshold} and unobstructed grid cells from different vantage points of the scene)

Ekambaram and Tang do not explicitly teach transmitting a request to a user to prompt a third participant of the participants, however
Kaheel teaches transmitting a request to a user to prompt the third user ([0033-0039] Fig. 4 the casting director {a user} 401 receives input from moderators 406 {participant} as well as receiving control information from the video casting engine 403 and receiving information from the content analysis engine 402)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ekambaram and Tang in view of Kaheel in order to send a request to a user because it would help the system provide better experiences to all participants by sending the videos that meet certain criteria. 

Claims 7 is rejected under 35 U.S.C. 103 as being un-patentable over Ekambaram et al (”Ekambaram”, US 20170199377 A1) hereinafter Ekambaram, Tang et al. (“Tang”, US 20160293210 A1) hereinafter Tang, and Kaheel et al (“Kaheel”, US 20100214419 A1) hereinafter Kaheel, in view of Howell (“Howell”, US 5767897 A) hereinafter Howell. 

Regarding claim 7 Ekambaram, Tang and Kaheel teach the computer program product of claim 6.
Ekambaram, Tang and Kaheel do not explicitly teach wherein the third participant is a speaker of the presentation, however,
([Col. 3 Lines 22-45] Fig. 1 and Fig. 2 the director controller 22 includes an interconnected control section 24 and a video display section 26 arranged to control the distribution of generated audio and video information signals among the sites 121 -12n selectively in accordance with command signals fed to the control section 24 by a teacher, moderator, or lecturer, hereinafter sometimes referred to as a podium speaker)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ekambaram, Tang and Kaheel in view of Howell in order to have the third user as the speaker because it would help the speaker control the distribution of the audio and video to all participants in the conference room and maximize the effectiveness of the presentation. 

Claim 14 is rejected under 35 U.S.C. 103 as being un-patentable over Ekambaram et al (”Ekambaram”, US 20170199377 A1) hereinafter Ekambaram, and Tang et al. (“Tang”, US 20160293210 A1) hereinafter Tang, in view of Marsh (“Marsh”, US 20170060917 A1) hereinafter Marsh.
Regarding claim 14, Ekambaram and Tang teach the method of claim 13. 
Ekambaram and Tang do not explicitly teach executing, by the master device, a natural language processing (NLP) algorithm on the first video content to identify a discussion topic associated with the first video content of the presentation, wherein the discussion topic is a parameter of the first set of parameters; P201703535US01Page 26 of 29executing, by the master device, the NLP algorithm on the second video content to identify another discussion topic associated with the second video content of the presentation, wherein the other discussion topic is a parameter of the second set of parameters, however
([0021] the extraction of topics from conversational events {include content items} using natural language processing (NLP) techniques)([0024] a natural language processing (NLP) server 130 {master device}, ), wherein the discussion topic is a parameter of the first set of parameters ([0020] “content item” includes audio clips, movie clips, TV clips, and music videos, as well as content such as video blogging, short original videos, pictures, photos, other multimedia content, etc. Content items may also refer to other types of content, including representations of products (e.g., product listings from online merchants), articles (e.g., reviews, news articles, product descriptions, etc.), chat dialog, slideshow presentations, or any other type of contextual data that may be presented using a display and/or audio device); 
P201703535US01Page 26 of 29executing, by the master device, the NLP algorithm on the second video content to identify another discussion topic associated with the second video content of the presentation ([0021] the extraction of topics from conversational events {include content items} using natural language processing (NLP) techniques) [0024] a natural language processing (NLP) server 130 {master device}, ), wherein the other discussion topic is a parameter of the second set of parameters ([0020] “content item” includes audio clips, movie clips, TV clips, and music videos, as well as content such as video blogging, short original videos, pictures, photos, other multimedia content, etc. Content items may also refer to other types of content, including representations of products (e.g., product listings from online merchants), articles (e.g., reviews, news articles, product descriptions, etc.), chat dialog, slideshow presentations, or any other type of contextual data that may be presented using a display and/or audio device).
 and Tang in view of Marsh in order to utilize NPL to identify topic associated with the video content because it would structure contents such as video and audio into indices and sub-content and would help resolve ambiguity in language and add useful numeric structure to the data for many applications. 

Claim 16 is rejected under 35 U.S.C. 103 as being un-patentable over Ekambaram et al (”Ekambaram”, US 20170199377 A1) hereinafter Ekambaram, and Tang et al. (“Tang”, US 20160293210 A1) hereinafter Tang in view of Hegde et al. (“Hegde”, US 20100085416 A1) hereinafter Hegde. 

Regarding claim 16, Ekambaram and Tang teach the method of claim 15.
Ekambaram and Tang do not explicitly teach detecting by the master device, a seating arrangement of each participant based on the viewing angle, however
Hegde teaches teach detecting a seating arrangement of each participant based on the viewing angle ([0034] The device location calibrator 206 {master device} analyzes the location of each device, such as each camera 120, in order to determine spatial relationships {seating arrangement} of the participants)([0037] spatial arrangement is often similar or the same as the seating arrangement of the conference)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ekambaram and Tang in view of Hegde in order to detect the seating arrangement of participants based on the viewing angle because it would provide more accurate and efficient way to determine the location of each participants based upon the angle view of each participant in the conference. 
s 18 is rejected under 35 U.S.C. 103 as being un-patentable over Ekambaram et al (”Ekambaram”, US 20170199377 A1) hereinafter Ekambaram, Tang et al. (“Tang”, US 20160293210 A1) hereinafter Tang, in view of Kaheel et al (“Kaheel”, US 20100214419 A1) hereinafter Kaheel, and further view of Howell (“Howell”, US 5767897 A) hereinafter Howell. 
Regarding claim 18, Ekambaram and Tang teach the method of claim 13.
Ekambaram teaches to confirm the first and the second set of parameters as failing to exceed the threshold ([0016] determining which portions are being obstructed {fail to exceed a threshold which is a full view of the presentation} from a viewer's view and filling-in those portions with content acquired from other viewer(s) who have a view of the portions)([0019]  identifying obstructed {failing to exceed a threshold} and unobstructed grid cells from different vantage points of the scene)
Ekambaram and Tang do not explicitly teach transmitting by the master device a request to a user to prompt a third participant pf the particpants, however
Kaheel teaches transmitting by a master device a request to a user to prompt a third participant pf the particpants ([0033-0039] Fig. 4 the casting director {third participant} 401 receives input from moderators 406 {moderator and video streaming engine are the master device} as well as receiving control information from the video casting engine 403 and receiving information from the content analysis engine 402)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ekambaram and Tang in view of Kaheel in order to send a request to a user because it would help the system provide better experiences to all participants by sending the videos that meet certain criteria. 
Ekambaram and Tang do not explicitly teach wherein the third user is a speaker of the presentation, however
([Col. 3 Lines 22-45] Fig. 1 and Fig. 2 the director controller 22 includes an interconnected control section 24 and a video display section 26 arranged to control the distribution of generated audio and video information signals among the sites 121 -12n selectively in accordance with command signals fed to the control section 24 by a teacher, moderator, or lecturer, hereinafter sometimes referred to as a podium speaker)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ekambaram and Tang in view of Howell in order to have the third user as the speaker because it would help the speaker control the distribution of the audio and video to all participants in the conference room and maximize the effectiveness of the presentation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                                /NINOS DONABED/Primary Examiner, Art Unit 2444